Citation Nr: 1007769	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1975 and from May 1980 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
for an increased rating.  

The Veteran's claim was remanded in January 2008, for further 
development.  In that document, it was noted that the Veteran 
had complained of problems with his hips, diabetes, hearing 
loss, loss of eyesight, and impotency, and a psychiatric 
disorder.  These matters are again referred to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran's claim was remanded in January 2008 for further 
development.  In connection with that development, the RO was 
to determine whether the Veteran required a new VA 
examination to determine the level of severity of his 
service-connected pes planus.  The Veteran's most recent VA 
examination was in March 2005.  The examiner indicated at 
that time that the Veteran walked with crutches due to severe 
hip arthritis and that he was awaiting hip replacement 
surgery.  He also related that excess strain was placed on 
the Veteran's feet because of his use of crutches for his 
hips.  

Additional records obtained on Remand are not helpful in 
determining the severity of his pes planus condition.  In 
particular, the status of the Veteran's hip arthritis or 
whether he continues to use crutches is not readily apparent.  
Additionally, the RO did not make a determination as to 
whether an additional VA examination was needed in the 
instant claim.  

In an August 2008 statement, the Veteran's representative 
contends that additional VA examination is needed to render a 
fully informed appellate decision.  The representative notes 
that the last examination of the Veteran's pes planus 
disorder was in March 2005, he was on crutches related to his 
bilateral hip condition, and a true assessment could not be 
made regarding severity of service-connected pes planus 
because he was on crutches.  A thorough and contemporaneous 
examination of the Veteran which is adequate for rating 
purposes should be performed.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  This is to ensure that evaluation of a 
disability is a fully informed one.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA and non-VA records 
which describe whether the Veteran 
continues to use crutches.  Afford the 
Veteran an opportunity to identify any 
records or evidence since March 2005 which 
describes the severity of service-
connected pes planus.   

2.  Schedule the Veteran for a VA podiatry 
examination to evaluate his service-
connected pes planus.  Send the Veteran's 
claims folder, which should include a copy 
of this REMAND, to the examiner.  The 
examiner should review the Veteran's 
entire claims file, and medical evidence, 
as well as the Veteran's statements and 
lay evidence.  After reviewing the 
Veteran's claims file and examining the 
Veteran, the examiner should provide a 
thorough examination of the Veteran's 
current pes planus disability.  The 
examiner should indicate whether the 
Veteran's bilateral pes planus is severe, 
or pronounced in degree. The examiner 
should also indicate whether the Veteran 
has pain on manipulation and use of the 
feet, swelling on use, characteristic 
callosities, marked pronation, severe 
spasm of the tendo-achillis on 
manipulation and whether any of the 
Veteran's symptoms are improved by 
orthopedic shoes or appliances.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
of the scheduling of the examination was 
sent to the Veteran at his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings or an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).  
If any such action does not resolve the 
claim, the RO/AMC shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


